DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 contains the limitation “wherein the plurality of regions include a first number of regions and wherein the plurality of forces sensors include a second number of force sensors, the first number being different from the second number (Emphasis Added).”  The examiner notes that the term “the plurality of forces sensors” is believed to be intended to be “the plurality of force sensors.”  The examiner believes this to be a typo and the claim will be treated as such.
Claims 7 and 8 are objected to because of the following informalities:  Claim 7 ends in a comma instead of a period.  Appropriate correction is required.  Claim 8 inherits this objection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 – 10, 15 – 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynn et al. (U.S. PG Pub 2013/0141365).

Regarding Claim 1, Lynn et al. teach a system, comprising: 
a plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35); 
a processor (Figure 1, Element 120.  Paragraphs 34 - 35) configured to: 
receive (Paragraph 34) a plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) from the plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35); 
compare (Figure 4, Element 404.  Paragraph 43) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to a signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a 
determine that a correlation between the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) and the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) exceeds a threshold (Paragraph 44.  The examiner notes that when information associated with disturbance (e.g., a gesture) is sensed, a threshold will be met to determine the information associated with the disturbance.); and 
detect a touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).) in response to the determination; and 
a memory (Paragraph 36) coupled to the processor (Figure 1, Element 120.  Paragraphs 34 - 35) and configured to provide the processor (Figure 1, Element 120.  Paragraphs 34 - 35) with instructions.

Regarding Claim 9, Lynn et al. teach the system of claim 1 (See Above), wherein the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) is a precalibrated force transfer matrix (Element data structure.  Paragraph 59) and wherein the processor (Figure 1, Element 120.  Paragraphs 34 - 35) being configured to compare the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  
use the precalibrated force transfer matrix (Element data structure.  Paragraph 59) to map the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to at least one input force (Paragraph 29) applied to each of the plurality of regions (Paragraph 39); and 
compare the at least one input force (Paragraph 29) to a known force (Figure 12, Elements light/hard force.  Paragraphs 78 and 87) corresponding to the touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).).

Regarding Claim 10, Lynn et al. teach a method, comprising: 
receiving (Paragraph 34) a plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) from a plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35), the plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35) corresponding to a plurality of regions (Paragraph 39) of a device, the plurality of regions (Paragraph 39) being configured to receive a force (Figure 1, Elements 112 - 118.  Paragraph 35); 
comparing (Figure 4, Element 404.  Paragraph 43) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to a signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data 
determining that a correlation between the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) and the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) exceeds a threshold (Paragraph 44.  The examiner notes that when information associated with disturbance (e.g., a gesture) is sensed, a threshold will be met to determine the information associated with the disturbance.); and 
detecting a touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).) in response to the determination.

Regarding Claim 15, Lynn et al. teach the method of claim 10 (See Above), wherein the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) is a precalibrated force transfer matrix (Element data structure.  Paragraph 59) and wherein the comparing the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) further includes: 

comparing the at least one input force (Paragraph 29) to a known force (Figure 12, Elements light/hard force.  Paragraphs 78 and 87) corresponding to the touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).).

Regarding Claim 16, Lynn et al. teach the method of claim 15 (See Above), further comprising: providing the precalibrated force transfer matrix (Element data structure.  Paragraph 59), the providing the precalibrated force transfer matrix (Element data structure.  Paragraph 59) further including 
applying a particular force (Figure 8, Element 802.  Paragraphs 62 – 63) to at least one point; 
determining a response to the particular force (Figure 8, Element 802.  Paragraphs 62 – 63) from each of at least one of the plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35); 
repeating the applying the particular force (Figure 8, Element 802.  Paragraphs 62 – 63) and determining the response (Figure 8, Element 804.  Paragraphs 64 – 66) for the at least one of the plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35) for a plurality of locations and a plurality of particular forces (Paragraph 64); and 


Regarding Claim 17, Lynn et al. teach a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
receiving (Paragraph 34) a plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) from a plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35), the plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35) corresponding to a plurality of regions (Paragraph 39) of a device, the plurality of regions (Paragraph 39) being configured to receive a force (Figure 1, Elements 112 - 118.  Paragraph 35); 
comparing (Figure 4, Element 404.  Paragraph 43) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to a signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) corresponding to at least one input force (Paragraph 29) applied to at least one of the plurality of regions (Paragraph 39); 
determining that a correlation between the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) and the signature (Figure 4, Element 406.  Paragraph 44.  The 
detecting a touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).) in response to the determination.

Regarding Claim 20, Lynn et al. in view of Kwong et al. teach the computer program product of claim 17 (See Above), wherein the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) is a precalibrated force transfer matrix (Element data structure.  Paragraph 59) and wherein the instructions for comparing the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) further include instructions for: 
using the precalibrated force transfer matrix (Element data structure.  Paragraph 59) to map the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to at least one input force (Paragraph 29) applied to each of the plurality of regions (Paragraph 39); and 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 8, 11 – 14, and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. PG Pub 2013/0141365) in view of Kwong et al. (U.S. PG Pub 2018/0136770).

Regarding Claim 2, Lynn et al. teach the system of claim 1 (See Above).  Lynn et al. is silent with regards to wherein the force sensors include a plurality of strain 
Kwong et al. teach wherein the force sensors include a plurality of strain sensors (Figure 3, Element 108.  Paragraph 39) and wherein the plurality of measurements include a plurality of strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 3, Lynn et al. in view of Kwong et al. teach the system of claim 2 (See Above).  Lynn et al. teach wherein the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) is a precalibrated vector (Element data structure.  Paragraph 59.  The examiner notes that Paragraph 18 of the instant invention defines a “precalibrated vector” is a normalized set of measurements.) corresponding to a plurality of precalibrated measurements (Element data structure entries.  Paragraph 59).
Lynn et al. is silent about the measurements being strain measurements
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 4, Lynn et al. in view of Kwong et al. teach the system of claim 3 (See Above).  Lynn et al. teach wherein the processor (Figure 1, Element 120.  Paragraphs 34 - 35) is further configured to: normalize (Figure 7, Element 706.  Paragraph 56) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35), the precalibrated vector (Element data structure.  Paragraph 59.  The examiner notes that Paragraph 18 of the instant invention defines a “precalibrated vector” is a normalized set of measurements.) being a normalized vector (Paragraph 59).
Lynn et al. is silent about the measurements being strain measurements
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to 

Regarding Claim 5, Lynn et al. teach the system of claim 1 (See Above).  Lynn et al. is silent with regards to wherein the plurality of regions include a first number of regions and wherein the plurality of force sensors include a second number of force sensors, the first number being different from the second number.
Kwong et al. teach wherein the plurality of regions include a first number of regions (Figure 2, Element 210.  Paragraph 33) and wherein the plurality of force sensors include a second number of force sensors (Figure 2, Elements 208a/b.  Paragraph 33), the first number being different from the second number (Figure 2.  Kwong et al. disclose that the SC grouping contains at least two strain gauge form a set (Element 208a/b) and also disclose multiple sets in a group.  Therefore the first number of regions will be different from the number of sensors.).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 6, Lynn et al. teach the system recited in claim 1 (See Above).  Lynn et al. is silent with regards to wherein the plurality of force sensors includes a plurality of integrated strain sensors.
Kwong et al. teach wherein the plurality of force sensors (Figure 3, Element 108.  Paragraph 39) includes a plurality of integrated strain sensors (Figure 3, Element 108.  Paragraph 39).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 7, Lynn et al. in view of Kwong et al. teach the system of claim 6 (See Above).  Lynn et al. is silent with regards to wherein each of the plurality of integrated strain sensors includes a first plurality of sensors for measuring strain along a first axis, a second plurality of sensors for measuring strain along a second axis, and at least one cross sensor, the second axis being perpendicular to the first axis.
Kwong et al. teach wherein each of the plurality of integrated strain sensors (Figure 3, Element 108.  Paragraph 39) includes a first plurality of sensors (Figure 3, Elements R2 and R4.  Paragraph 40) for measuring strain along a first axis (Figure 3, Element widthwise dimension.  Paragraph 40), a second plurality of sensors (Figure 3, Elements R1 and R3.  Paragraph 40) for measuring strain along a second axis (Figure 
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 8, Lynn et al. in view of Kwong et al. teach the system of claim 7 (See Above).  Lynn et al. is silent with regards to wherein the system is integrated into a mobile phone having a frame, the plurality of force sensors being mounted to the frame.
Kwong et al. teach wherein the system is integrated into a mobile phone (Figure 1, Element 104.  Paragraph 24) having a frame (Figure 1, Element 102.  Paragraph 24), the plurality of force sensors (Figure 3, Element 108.  Paragraph 39) being mounted to (Seen in Figures 1, 2, and 4) the frame (Figure 1, Element 102.  Paragraph 24).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons 

Regarding Claim 11, Lynn et al. teach the method of claim 10 (See Above).  Lynn et al. is silent with regards to wherein the plurality of measurements include a plurality of strain measurements.
Kwong et al. teach wherein the plurality of measurements include a plurality of strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 12
Lynn et al. is silent about the measurements being strain measurements
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 13, Lynn et al. in view of Kwong et al. teach the method of claim 12 (See Above).  Lynn et al. teach wherein the processor (Figure 1, Element 120.  Paragraphs 34 - 35) is further configured to: normalizing (Figure 7, Element 706.  Paragraph 56) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35), the precalibrated vector (Element data structure.  Paragraph 59.  The examiner notes that Paragraph 18 of the instant invention defines a “precalibrated vector” is a normalized set of measurements.) being a normalized vector (Paragraph 59).
Lynn et al. is silent about the measurements being strain measurements
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The 

Regarding Claim 14, Lynn et al. in view of Kwong et al. teach the method of claim 12 (See Above), further comprising: providing the precalibrated vector, the providing the precalibrated vector further including 
applying a user initiated force (Figure 8, Element 802.  Paragraphs 62 – 63) to each of the plurality of regions (Paragraph 39) a particular number of times for a plurality of users; 
receiving the plurality of calibration measurements (Figure 8, Element 804.  Paragraphs 64 – 66) corresponding to the user initiated force (Figure 8, Element 802.  Paragraphs 62 – 63) from the plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35) for the plurality of regions (Paragraph 39) for the particular number of times; and 
normalizing (Paragraphs 64 – 66) the plurality of calibration measurements (Figure 8, Element 804.  Paragraphs 64 – 66).
Lynn et al. is silent about the measurements being strain measurements
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The 

Regarding Claim 18, Lynn et al. teach the computer program product of claim 17 (See Above).  Lynn et al. teach wherein the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) is a precalibrated vector (Element data structure.  Paragraph 59.  The examiner notes that Paragraph 18 of the instant invention defines a “precalibrated vector” is a normalized set of measurements.) corresponding to a plurality of precalibrated measurements (Element data structure entries.  Paragraph 59).
Lynn et al. is silent about the measurements being strain measurements and wherein the plurality of measurements include a plurality of strain measurements.
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42) and wherein the plurality of measurements include a plurality of strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons 

Regarding Claim 19, Lynn et al. in view of Kwong et al. teach the computer program product of claim 18 (See Above).  Lynn et al. teach wherein the computer program product further includes computer instructions for: normalizing (Figure 7, Element 706.  Paragraph 56) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35), the precalibrated vector (Element data structure.  Paragraph 59.  The examiner notes that Paragraph 18 of the instant invention defines a “precalibrated vector” is a normalized set of measurements.) being a normalized vector (Paragraph 59).
Lynn et al. is silent about the measurements being strain measurements
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625